Title: From Thomas Jefferson to John Brown, 5 April 1797
From: Jefferson, Thomas
To: Brown, John


                    
                        Dear Sir
                        Monticello April. 5. 97.
                    
                    Tho’ you thought you had made such progress in your plan that it could not be altered, yet I send you the one I mentioned, as you may perhaps draw some hints from it for the improvement of yours. The method of building houses 2, 3, or 4 stories high, first adopted in cities [where] ground is scarce, and thence without reason copied in the country where ground abounds, has for these 20. or 30. years been abandoned in Europe in all good houses newly built in the country, and very often even in the cities. In Paris particularly all the new and good houses are of a single story. That is of the height of 16. or 18. f. generally, and the whole of it given to the rooms of entertainment; but in the  parts where there are bedrooms they have two [tier] of them of from 8. to 10. f. high each, with a small private staircase. By these means great staircases are avoided, which are expensive and occupy a space which would make a good room in every story. Nor is a single storied house as expensive as those higher, when y[ou cre]dit them for the cellars and offices below and saving of partition walls, and charge the higher ones [the thick]ening of the walls below, the expence of mounting materials so high, space for chimnies, great staircases &c. The wall of a single storied house should be a brick and half thick from the water table upwards. A four storied house must have the lower story 3. bricks thick, the second 2 1/2, the 3d 2. bricks and the fourth 1 1/2. a difference of 50. per cent. 4. rooms in a 4 storied house have 16. side walls, and in a one storied house 12 side walls, a difference of 33 1/3 per cent. But all this you can calculate yourself. As you left Philadelphia later than I did, I can communicate nothing new to you. Wishing you every felicity I am with great esteem Dr. Sir Your affectionate friend & servt
                    
                        Th: Jefferson
                    
                